Citation Nr: 0604152	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  04-11 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
chronic lumbar strain, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased initial evaluation for 
chronic cervical spine strain, currently evaluated as 10 
percent disabling.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran served on active duty from February 1998 to March 
2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO), which, inter alia, granted service connection 
for a chronic lumbar strain and a chronic cervical spine 
strain.  The rating decision assigned a 10 percent evaluation 
to each disability.  

The veteran's claims file is associated with the RO at 
Portland, Oregon.  In June 2005 the case was advanced on the 
docket.  

A June 2005 Board decision denied entitlement to initial 
evaluation for gastroesophageal reflux disorder (GERD) in 
excess of 10 percent disabling but granted an increase from 
an initial 10 percent disability rating for generalized 
anxiety disorder, to 30 percent.  The issues of entitlement 
to increased initial evaluations for chronic lumbar strain 
and chronic cervical spine strain were remanded for further 
development.  The case has now been returned for appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran does not have more than mild limitation of 
motion of the lumbar spine, with flexion being greater than 
85 degrees, and does not have muscle spasm or guarding 
resulting in abnormal gait or abnormal spinal contour. 

2.  The veteran has no more than moderate limitation of 
motion of the cervical spine with flexion of less than 30 
degrees but not less than 15 degrees and there is no 
favorable ankylosis.  




CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 10 percent for the 
veteran's service-connected chronic lumbar strain is not 
warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.41, 4.45, 4.59, DCs 5292, 5293, 5295 (prior to September 
23, 2002); DC 5237 (effective as of September 23, 2002). 

2.  An evaluation of no more than 20 percent for the 
veteran's service-connected chronic cervical strain is 
warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.41, 4.45, 4.59, DCs 5292, 5293, 5295 (prior to September 
23, 2002); DC 5237 (effective as of September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Here, 
the appellant was notified of the VCAA in March 2002, prior 
to the July 2002 rating decision which is being appealed, in 
accordance with the timing requirements of the VCAA.  

The March 2002 VCAA letter notified the veteran of the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence.  

The appellant was also asked to advise VA if there were any 
other information or evidence which was relevant to the 
claims so that VA could help by getting that evidence. 

The appellant also underwent a VA rating examination in May 
2002.  38 U.S.C.A. § 5103A(d).  Also, the issues now before 
the Board were remanded in June 2005 for additional 
development and specifically to inform the veteran of changes 
in applicable rating criteria, which was done in the November 
2005 Supplemental Statement of the Case (SSOC), and to 
provide him with an up-to-date VA rating examination, which 
was also done in November 2005.  

Also, the veteran's VA outpatient treatment (VAOPT) records 
and his service medical records (SMRs) have been obtained and 
are on file.  The more recent statements and correspondence 
from the veteran and his representative do not make reference 
to or otherwise mention any additional treatment from other 
sources (e.g., private or non-VA, etc.).  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

38 C.F.R. § 4.2 requires that reports of examination must be 
interpreted in light of the whole recorded history for the 
purpose of reconciliation of the evidence into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  

The prior criteria for rating intervertebral disc syndrome 
(IVDS), 38 C.F.R. § 4.71a, DC 5293 ("old IVDS criteria"), 
were revised effective September 23, 2002 ("interim IVDS 
criteria"), to provide for either a single evaluation based 
on incapacitating episodes or separate ratings, for 
combination under 38 C.F.R. § 4.25, for chronic orthopedic 
and neurologic manifestations, whichever resulted in a higher 
evaluation.  

However, in this case, there is no clinical evidence that the 
veteran has or has ever had IVDS.  

Other than IVDS under DC 5293, the criteria for evaluating 
spinal disabilities DCs 5285 through 5295 (2002) ("the old 
spinal criteria") were revised effective September 26, 2003 
("new spinal criteria"), at which time the diagnostic codes 
were renumbered, including the renumbering of DC 5295 to 
DC 5237 and adding DC 5242 for degenerative arthritis (yet 
also retaining DC 5003 for degenerative arthritis).  DC 5293 
(IVDS) was renumbered as DC 5243.  

After a change in the law or regulations the most favorable 
version to the veteran will apply unless specifically 
provided otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) 
(citing Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
See, too, VAOGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 11-97 
(Mar. 25, 1997); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  
So, for the period prior to the effective dates of the 
respective revisions, only the old rating criteria may be 
applied, but both the old and the new rating criteria, 
whichever is most beneficial, will be applied for the period 
beginning as of the respective effective dates.  

Spinal Rating Criteria Prior to September 26, 2003

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Under 38 C.F.R. § 4.71a, DC 5292, in effect prior to 
September 26, 2003, a 10 percent rating was assigned for 
slight limitation of motion of the lumbar spine; 20 percent 
for moderate limitation of motion, and 40 percent for severe 
limitation of motion.  

The criteria in effect prior to September 26, 2003, 38 C.F.R. 
§ 4.71a, DC 5290 (2002), provided that if limitation of 
motion of the cervical segment of the spine was slight, a 10 
percent rating is warranted; if moderate, a 20 percent rating 
was warranted and, if severe, a 30 percent rating.  

38 C.F.R. § 4.71a, DC 5295 (for lumbosacral strain, and DC 
5294 for sacroiliac injury or weakness) provided that a 
lumbosacral strain with characteristic pain on motion 
warranted a 10 percent rating.  With muscle spasm on extreme 
forward bending with loss of lateral spine motion, a 20 
percent rating is warranted.  

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent of 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated, such as during 
times when his symptoms are most prevalent ("flare-ups") due 
to the extent of his pain (and painful motion), weakness, 
premature or excess fatigability, and incoordination - 
assuming these factors are not already contemplated by the 
governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

As to other DCs for rating spinal disabilities prior to 
September 26, 2003, in this case there is no evidence of a 
vertebral fracture or any spinal cord involvement and, so, 
38 C.F.R. § 4.71a, DC 5285 is not applicable.  Also, there 
has never been any evidence of favorable or unfavorable bony 
vertebral fixation or ankylosis and, so, DCs 5286 and 5289 
are not applicable either.  

Spinal Rating Criteria Since September 26, 2003

The old spinal rating criteria (other than for IVDS), focused 
on subjective factors such as favorable or unfavorable 
ankylosis, (old DCs 5286 through 5289) and subjective 
classifications of the degree of limited motion (old DCs 5290 
through 5292).  Other factors were considered for residuals 
of a vertebral fracture (formerly DC 5285) and sacro-iliac 
injury and weakness and lumbosacral strains (formerly DCs 
5294 and 5295).  

The new spinal rating criteria created a General Rating 
Formula (see 38 C.F.R. § 4.71a) using more objective criteria 
and other pertinent considerations with or without symptoms 
such as pain (radiating or not), stiffness, or aching and, 
so, encompass these symptoms and remove any requirement that 
there be any of these symptoms to assign any evaluation.  
68 Fed. Reg. at 51454 - 51455 (August 27, 2003).  Pain alone 
cannot be evaluated without being associated with an 
underlying pathologic abnormality.  68 Fed. Reg. 51454 
(August 27, 2003).  Thus, an evaluation based on pain alone 
would not be appropriate unless there is specific nerve root 
pain, for example, that could be evaluated under the 
neurologic sections of the rating schedule.  68 Fed. Reg. 
51454, 51455 (August 27, 2003).  

The new criteria provide for ratings based on limitation of 
motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment; either favorable or unfavorable 
ankylosis; or with respect to the entire spine if there is 
unfavorable ankylosis or if there is loss of more than 50 
percent vertebral body height due to vertebral fracture or 
muscle spasm and guarding.  Note 2 sets forth maximum ranges 
of motion for each spinal segment, except that a lesser 
degree of motion may be considered normal under the 
circumstances in Note 3.  Note 4 provides that motion be 
measured to the nearest five (5) degrees.  

Note 2 to the General Rating Formula provides that normal 
forward flexion of the thoracolumbar spine is to 90 degrees, 
extension is to 30 degrees, left and right lateral flexion 
as well as left and right lateral rotation are to 30 
degrees.  The combined range of motion refers to the sum of 
these ranges of motion and the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

A 10 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 60 degrees but not greater 
than 85 degrees or the combined range of motion of the 
thoracolumar spine is greater than 120 degrees but not 
greater than 235 degrees (the maximum combined range of 
motion being 240 degrees), or if there is either (1) muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, (2) vertebral 
body fracture with loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 30 degrees but not greater 
than 60 degrees or the combined range of motion of the 
thoracolumar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  

A 40 percent rating is the maximum evaluation based on 
limitation of motion of the thoracolumbar spine under the new 
spinal rating criteria.  The only higher evaluations for 
thoracolumbar disability are a 50 percent rating when there 
is unfavorable ankylosis of the entire thoracolumbar spine 
and a 100 percent rating for unfavorable ankylosis of the 
entire spine.  Unfavorable ankylosis is when the spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more additionally listed symptoms.  

Note 2 to the General Rating Formula provides that for VA 
compensation purposes, normal forward flexion of the cervical 
spine is 0 to 45 degrees, extension is 0 to 45 degrees, left 
and right lateral flexion are 0 to 45 degrees, and right and 
left lateral flexion are 0 to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, right and left lateral flexion, right and left 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion are the maximum that can 
be used for calculation of the combined range of motion.  

A 10 percent rating is warranted when forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees, or the combined range of motion of the 
cervical spine is greater than 170 degrees but not greater 
than 335 degrees (the maximum combined range of motion being 
340 degrees), or if there is either (1) muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, (2) vertebral body 
fracture with loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees or the combined range of motion of the 
cervical spine is not greater than 170 degrees (the maximum 
combined range of motion being 340 degrees), or if there is 
either (1) muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour, e.g., scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted when forward flexion of the 
cervical spine is 15 degrees or less; or, there is favorable 
ankylosis of the entire cervical spine.  Fixation of a 
spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Chronic Lumbar Strain

Repeated VA examinations, in May 2002 and November 2005, as 
well as VAOPT records have never revealed the presence of any 
actual muscle spasm in the veteran's lumbosacral region.  
Accordingly, a 20 percent rating under the old rating 
criteria at DC 5295, for a lumbosacral strain, are not met.  

On VA examination in May 2002, using a goniometer, flexion of 
the veteran's lumbar spine was to 88 degrees with pain 
beginning at 74 degrees, extension was to 50 degrees with 
pain starting at 40 degrees, right lateral bending was to 42 
degrees with pain at the neutral position and persisting to 
42 degrees, left lateral bending was to 35 degrees with pain 
at the neutral position.  Rotation to the right was to 50 
degrees with pain beginning at 47 degrees, and rotation to 
the left was to 44 degrees without reported pain.  

On VA examination in November 2005 lumbar flexion was to 90 
degrees with some posterior stiffness on the third 
repetition.  Extension was to 20 degrees and there was no 
limitation on repetition.  Rotation was to 20 degrees to the 
right and 30 degrees to the left without stiffness of 
limitation on repetition.  Lateral bending was to 30 degrees, 
to the right and to the left, without limitation on 
repetition.  

From these findings, the Board concludes that the veteran 
does not have more than mild limitation of motion of the 
lumbar spine and, so, a rating in excess of 10 percent under 
the old spinal rating criteria for limitation of motion of 
motion of the lumbar spine is not warranted. 

Similarly, under the new spinal rating criteria, the veteran 
would have to have flexion of the lumbar spine to no more 
than 60 degrees.  Since flexion was determined on VA 
examinations in 2002 and 2005 to be greater than 60 degrees, 
and the combined range of motion on each occasion was greater 
than 120 degrees, and there is no muscle spasm or guarding 
resulting in an abnormal gait or abnormal spinal contour 
(neither of which were found on the 2002 and 2005 VA 
examinations), a rating in excess of 10 percent is not 
warranted under the revised rating criteria.  

The Board is aware that the veteran received VAOPT in August 
and September 2002 for an injury to his back and again in 
January 2003 when he hurt his back lifting his son.  Also, on 
each occasion he had some but only transitory difficulty in 
ambulation.  

Nevertheless, the degree of impairment, even during those 
acute episodes, is not shown to be such as to warrant an 
initial evaluation in excess of 10 percent.  

Chronic Cervical Strain

As to the rating for the service connected chronic cervical 
strain, the May 2002 VA examination found, using a 
goniometer, that flexion of the veteran's cervical spine was 
to 21 degrees without any reported pain, extension was to 55 
degrees without any reported pain, right lateral bending was 
to 44 degrees with pain at that maximum point and flexion to 
the left was to 60 degrees with pain beginning at 55 degrees.  
Rotation to the right was to 78 degrees with pain beginning 
at 68 degrees, and rotation to the left was to 72 degrees 
without reported pain.  

Under the revised rating criteria, since flexion was less 
than 30 degrees, a 20 percent rating is warranted for the 
service-connected chronic cervical strain.  To warrant a 
higher rating of 30 percent it must be shown, under the old 
rating criteria, that there is severe limitation of motion 
or, under the revised criteria, that forward flexion of the 
cervical spine is 15 degrees or less or there is favorable 
ankylosis of the entire cervical spine.  However, none of 
these criteria are met.  So, an initial rating in excess of 
20 percent for the service connected chronic cervical strain 
is not warranted.  

Extraschedular Rating

Here, the veteran also is not shown to warrant consideration 
for an extra-schedular rating for the service-connected 
disorder at issue under the provisions of 38 C.F.R. 
§ 3.321(b)(1) at any time during the appeal period.  The 
requirement for an extraschedular rating contemplates 
"marked" interference with employment and not simply that 
which is already encompassed under specific schedular rating 
criteria.  The veteran has not been hospitalized on account 
of the service-connected spinal disorders.  

The degree and type of impairment from his service-connected 
spinal disorders is not of the type which would otherwise 
render impractical the application of the regular schedular 
standards.  Admittedly, the overall functional impairment may 
hamper performance in some respects, but certainly not to the 
level that would require extra-schedular consideration since 
those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  





ORDER

An initial evaluation for chronic lumbar strain in excess of 
10 percent is denied. 

An initial evaluation for chronic cervical spine strain of no 
more than 20 percent is granted, subject to applicable law 
and regulations governing the award of monetary benefits. 



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


